Citation Nr: 9922898	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-45 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for polyarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an March 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, CA. 


FINDINGS OF FACT

1.  The RO denied service connection for polyarthritis in 
June 1983 and the veteran did not file a timely appeal.

2.	Evidence submitted since the RO's June 1983 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision, denying service connection 
for polyarthritis is final.  38 U.S.C.A. § 7105 (West 1991).

2.	New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
polyarthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for a disorder which was 
incurred in or aggravated in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Further, arthritis 
may be presumed to have been incurred during service if it 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In this case, the RO denied service connection for 
polyarthritis in June 1983.  As a timely appeal was not 
perfected, that rating decision is final and may not be 
reopened on the same factual basis.  38 U.S.C.A. § 7105.  A 
claim which is final may be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The evidence of record at the time of the June 1983 decision 
consisted, in pertinent part, of service medical records; May 
and August 1981 VA examination reports; VA outpatient 
treatment records, dated from June 1982 to April 1983; and a 
June 1983 summary of treatment record from Fabian A. Labat, 
M.D. 

The service medical records reveal that the veteran was seen 
for polyarthralgia in April 1978.  He was reported to have a 
large amount of swelling in left elbow, hand and knee with 
pain, described as migratory arthritis.  Physical examination 
was negative.  He received various diagnoses, including 
questionable polyarthritis and unspecified arthritis 
involving the left knee, wrist and elbow.  He was again 
treated in August 1978 and was diagnosed with mild to 
moderate superficial arthritis and arthritis syndrome, 
etiology undetermined.  In October 1978, the veteran 
complained that his middle right finger was swollen and 
stated that he had wrist problems by history.  The impression 
was arthritis.  On his October 1978 Report of Medical History 
for separation the veteran reported having swollen or painful 
joints.  In the physician's summary section, the examiner 
indicated that the veteran had arthritis for which he took 
prescription medications.  The October 1978 examination 
report, however, reported normal findings for the 
musculoskeletal system.

A May 1981 VA examination report indicated that the veteran 
complained of left leg pain which began in 1976 or 1977.  He 
also reported arthritic pain, including in the left wrist and 
elbow.  On physical examination, except for an immobile left 
wrist which appeared fused, the veteran's other joints were 
all normal and there was no evidence of arthritis.  The 
diagnosis was status post operative, posttraumatic left 
wrist.

A May 1981 X-ray study revealed no abnormalities of the left 
knee and localized left wrist osteoporosis with considerable 
soft tissue swelling.  

On VA examination in August 1981, the veteran reported a 
four-year history of arthritis of the left wrist, elbow and 
knee.  Physical examination, however, failed to disclose any 
abnormality, other than a left wrist fusion.  In particular, 
there was no evidence of joint deformity, effusion and 
erythremia.  There was also full range of motion without 
evidence of pain.  The examiner stated that the examination 
failed to disclose any evidence of polyarthritis.  Further, 
he stated that an elbow X-ray revealed no abnormalities.  The 
diagnoses were postoperative residuals of a frozen left 
wrist, and no evidence of arthritis. 
 
In a June 1983 summary of treatment report from Fabian A. 
Labat, M.D., the veteran, in September 1981, complained of 
back pain with physical examination showing multiple 
contusions over the back and muscle spasm of the lumbosacral 
region.  In October 1981, he complained of wrist and back 
pain.  In November 1981, he complained of cramps in the calf 
of leg and joint pain; however, physical examination was 
negative.  He complained of wrist pain in January 1982; 
however, the examination was negative.  He again complained 
of wrist pain in March 1982.

Since June 1983, the veteran has submitted the following 
additional pertinent evidence for consideration:  (i) a 
duplicate service medical record; (ii) VA outpatient 
treatment records; (iii) VA Hospital inpatient record cover 
sheets, dated in May and December 1986; (iv) VA hospital 
summaries, dated in July 1986, and November 1986; (v) 
psychiatric admission history report, physical examination 
report, psychiatric discharge summary, and medical history 
report from Kahi Mohala, variously dated from November to 
December 1986; (vi) a November 1986 Castle Medical Center 
discharge summary; (vii) a December 1986 transcription form 
from The Queen's Medical Center; (viii) Tripler Army Medical 
Center narrative summary and inpatient treatment record cover 
sheet, both dated in February 1987; (ix) VA hospital nurse's 
notes, dated in January 1989; (x) VA X-ray studies, dated in 
April 1989 and December 1996; (xi) a February 1992 letter 
from Fairmont Hospital; (xii) a March 1992 
esophagogastroduodenoscopy report from Almeda County Health 
Care Service Agency; (xiii) private medical treatment records 
from Eddie L. Newsome, M.D., dated from November 1992 to 
August 1997; (xiv) a February 1993 Oslerwelch Laboratories 
laboratory report; (xv) a July 1993 Merwest Clinical 
Laboratories report; (xvi) Summit Medical Center history and 
physical report, X-ray study, sonography report, and 
discharge summary, all dated in June 1995, and a June 1996 
laboratory report; (xvii) an October 1995 Medical Center 
Magnetic Imaging report; (xviii) an October 1995 VA 
examination report; (ixx) VA test reports, dated in October 
1995, February 1997 and March 1998; (xx) an April 1997 
physical examination report from Donald R. Townsend, M.D.; 
(xxi) a December 1997 X-ray study from St. Joseph's Radiology 
Service; (xxii) a December 1997 Radiographic Imaging Medical 
Group X-ray interpretation report; (xxiii) an April 1999 
travel Board hearing transcript, and (xxiv) statements by the 
appellant in support of his claim.         

Significantly, however, after carefully considering the 
evidence submitted since the June 1983 RO decision, in light 
of evidence previously available, the Board is compelled to 
find that the veteran has not submitted evidence which is new 
and material.  In this regard, the evidence submitted since 
the last final RO decision records the veteran's complaints 
of polyarthritis, it documents his contention that his 
symptoms began in service and offers current diagnoses for 
degenerative joint disease of the wrists, back, and knees.  
The treatment reports, however, do not further address the 
etiology of the veteran's claimed disability.  In this 
regard, it must be recalled that before service connection 
may be granted there must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
as there remains no competent evidence linking polyarthritis 
to his active duty service, or the one-year postservice 
presumptive period, the Board is compelled to find that the 
veteran has not submitted evidence which is new and material.

The appellant has suggested that his polyarthritis is due to 
his service.  While the statements from the veteran are new, 
they are immaterial because they do not provide a competent 
basis upon which to suggest that the appellant's military 
service caused or aggravated polyarthritis.  Lay assertions 
of medical causation cannot suffice to reopen a claim under 
38 U.S.C.A. § 5108.  While the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
Thus, he cannot provide the required medical nexus between 
polyarthritis and service, or as to a disorder subject to 
presumptive service connection.  Lee v. Brown, 10 Vet. App. 
336, 339 (1997).  Hence, his opinion is insufficient to 
reopen this claim.  

Therefore, the Board must conclude, as was the situation in 
the last final RO decision, that competent evidence of a 
nexus between polyarthritis and either the veteran's period 
of military service or the one-year postservice presumptive 
still has not been provided.  Hence, the evidence submitted 
since the last final decision is not new and material.  See 
Hodge v. West, 155 F.3d 1356 (1998).  The benefit sought on 
appeal must be denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claim, and 
an explanation why his current attempt to reopen the claim 
must fail.

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for polyarthritis, the 
appeal is denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

